




ALEXANDRIA REAL ESTATE EQUITIES, INC.
AMENDED AND RESTATED
1997 STOCK AWARD AND INCENTIVE PLAN







--------------------------------------------------------------------------------




Table of Contents
 
 
 
 
Page
1.
PURPOSE; TYPES OF AWARDS; CONSTRUCTION
I-1
2.
DEFINITIONS
I-1
 
2.1
“Affiliate”
I-1
 
2.2
“Award”
I-1
 
2.3
“Award Agreement”
I-1
 
2.4
“Beneficiary”
I-1
 
2.5
“Board”
I-1
 
2.6
“Change of Control”
I-1
 
2.7
“Code”
I-2
 
2.8
“Committee”
I-2
 
2.9
“Company”
I-2
 
2.10
“Disability”
I-2
 
2.11
“Effective Date”
I-2
 
2.12
“Exchange Act”
I-2
 
2.13
“Fair Market Value”
I-2
 
2.14
“Grantee”
I-2
 
2.15
“Non-Employee Director”
I-3
 
2.16
“Option”
I-3
 
2.17
“Other Cash-Based Award”
I-3
 
2.18
“Other Stock-Based Award”
I-3
 
2.19
“Plan”
I-3
 
2.20
“Restricted Stock”
I-3
 
2.21
“Retirement”
I-3
 
2.22
“Rule 16b-3”
I-3
 
2.23
“Securities Act”
I-3
 
2.24
“Stock”
I-3
 
2.25
“Stock Appreciation Right” or “SAR”
I-3
 
2.26
“Subsidiary”
I-3
3.
ADMINISTRATION
I-3
4.
ELIGIBILITY
I-4
5.
STOCK SUBJECT TO THE PLAN
I-4
 
5.1
Share Reserve
I-4
 
5.2
Reversion of Shares to the Share Reserve
I-5
 
 
(a)
Shares Available for Subsequent Issuance
I-5
 
 
(b)
Shares Not Available for Subsequent Issuance
I-5
 
5.3
Section 162(m) Limitation on Annual Grants
I-5
 
5.4
Adjustments
I-5
6.
SPECIFIC TERMS OF AWARDS
I-5
 
6.1
General
I-5
 
6.2
Options
I-6
 
 
(a)
Exercise Price
I-6
 
 
(b)
Term and Exercisability of Options
I-6
 
 
(c)
Termination of Employment, etc.
I-6
 
 
(d)
Non-Exempt Employees
I-6
 
 
(e)
Other Provisions
I-6
 
6.3
SARs
I-6
 
 
(a)
In General
I-6


ii

--------------------------------------------------------------------------------




 
 
 
 
Page
 
 
(b)
Tandem Arrangements
I-7
 
6.4
Restricted Stock
I-7
 
 
(a)
Issuance and Restrictions
I-7
 
 
(b)
Consideration
I-7
 
 
(c)
Termination of Employment
I-7
 
 
(d)
Certificates for Stock
I-7
 
 
(e)
Dividends
I-7
 
6.5
Stock Awards in Lieu of Cash Awards
I-7
 
6.6
Other Stock-Based or Cash-Based Awards
I-8
 
 
(a)
In General
I-8
 
 
(b)
Section 162(m) Compliance
I-8
 
6.7
Change in Service Capacity and Leaves of Absence
I-9
7.
CHANGE OF CONTROL PROVISIONS
I-9
 
7.1
Change of Control
I-9
8.
GENERAL PROVISIONS
I-9
 
8.1
Effective Date; Approval by Stockholders
I-9
 
8.2
Nontransferability
I-9
 
8.3
Use of Proceeds from Sales of Stock
I-9
 
8.4
Corporate Action Constituting Grant of Awards
I-10
 
8.5
No Right to Continued Employment, etc.
I-10
 
8.6
Taxes
I-10
 
8.7
Amendment and Termination of the Plan
I-10
 
8.8
No Rights to Awards; No Stockholder Rights
I-10
 
8.9
Unfunded Status of Awards
I-10
 
8.10
No Fractional Shares
I-10
 
8.11
Securities Law Compliance
I-10
 
8.12
Investment Assurances
I-11
 
8.13
Electronic Delivery
I-11
 
8.14
Deferrals
I-11
 
8.15
Compliance with Section 409A of the Code
I-11
 
8.16
Governing Law
I-11






ii

--------------------------------------------------------------------------------




ALEXANDRIA REAL ESTATE EQUITIES, INC.


AMENDED AND RESTATED
1997 STOCK AWARD AND INCENTIVE PLAN


Amendment and Restatement Adopted by Board of Directors: April 18, 2014
Amendment and Restatement Approved by Stockholders: May 29, 2014




1.
Purpose; Types of Awards; Construction.



The purpose of the Alexandria Real Estate Equities, Inc. Amended and Restated
1997 Stock Award and Incentive Plan (the “Plan”) is to afford an incentive to
selected officers, employees, and independent contractors (including
non-employee directors) of Alexandria Real Estate Equities, Inc. (the
“Company”), or any Subsidiary or Affiliate that now exists or hereafter is
organized or acquired, to acquire a proprietary interest in the Company, to
continue as employees or independent contractors (including non-employee
directors), as the case may be, to increase their efforts on behalf of the
Company, and to promote the success of the Company’s business. Pursuant to
Section 6 of the Plan, there may be granted Options, Stock Appreciation Rights,
Restricted Stock, Other Stock-Based Awards, and Other Cash-Based Awards. The
Plan is designed to comply with the requirements for “performance- based
compensation” under Section 162(m) of the Code and the conditions for exemption
from short-swing profit recovery rules under Rule 16b-3 of the Exchange Act, and
shall be interpreted in a manner consistent with the requirements thereof.


2.
Definitions.



For purposes of the Plan, the following terms shall be defined as set forth
below:


2.1    “Affiliate” means, at the time of determination, any entity if, at the
time of determination, (i) the Company, directly or indirectly, owns at least
fifty percent (50%) of the combined voting power of all classes of stock of such
entity or at least fifty percent (50%) of the ownership interests in such entity
or (ii) such entity, directly or indirectly, owns at least fifty percent (50%)
of the combined voting power of all classes of stock of the Company. The Board
or Committee shall have the authority to determine the time or times at which
“Affiliate” status is determined within the foregoing definition.


2.2    “Award” means any Option, SAR, Restricted Stock, Other Stock-Based Award,
or Other Cash-Based Award granted under the Plan.


2.3    “Award Agreement” means any written agreement, contract, or other
instrument or document evidencing an Award.


2.4    “Beneficiary” means the person, persons, trust, or trusts that have been
designated by a Grantee in his or her most recent written beneficiary
designation filed with the Company to receive the benefits specified under the
Plan upon his or her death, or, if there is no designated Beneficiary or
surviving designated Beneficiary, then the person, persons, trust, or trusts
entitled by will or the laws of descent and distribution to receive such
benefits.


2.5    “Board” means the Board of Directors of the Company.


2.6    “Change of Control” shall mean the occurrence of any of the following
events:


(a)    Any Person (as such term is used in section 3(a)(9) of the Exchange Act,
as modified and used in sections 13(d) and 14(d) thereof, except that such term
shall not include (A) the Company or any of its subsidiaries, (B) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its affiliates, (C) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (D) a corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company) becomes the Beneficial
Owner, as such term is defined in Rule 13d-3 under the Exchange Act, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its affiliates other than in connection with the acquisition by the
Company or its affiliates of a business) representing twenty-five percent (25%)
or more of the combined voting power of the Company’s then outstanding
securities; or



1

--------------------------------------------------------------------------------




(b)    The following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election, or nomination for election was previously so approved or recommended;
or


(c)    There is consummated a merger or consolidation of the Company with any
other corporation, other than (A) a merger or consolidation in which the
stockholders of the Company immediately prior to such merger or consolidation,
continue to own, in combination with the ownership of any trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any subsidiary of the Company, at least seventy-five percent (75%) of the
combined voting power of the securities of the Company (or the surviving entity
or any parent thereof) outstanding immediately after such merger or
consolidation in substantially the same proportions as their ownership of the
Company immediately prior to such merger or consolidation, or (B) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company or its affiliates other than in connection with the acquisition
by the Company or its affiliates of a business) representing twenty-five percent
(25%) or more of the combined voting power of the Company’s then outstanding
securities; or


(d)    The stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least seventy-five (75%) of the combined
voting power of the voting securities of which are owned by stockholders of the
Company in substantially the same proportions as their ownership of the Company
immediately prior to such sale.


2.7    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the regulations and guidance promulgated thereunder.


2.8    “Committee” means the Board or the committee designated or established by
the Board to administer the Plan, the composition of which shall at all times
satisfy the provisions of Rule 16b-3 and may satisfy the provisions of
Section 162(m)(4)(C)(i) of the Code.


2.9    “Company” means Alexandria Real Estate Equities, Inc., a corporation
organized under the laws of the State of Maryland, or any successor corporation.


2.10    “Disability” means, with respect to a Grantee, the inability of such
Grantee to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or which has lasted or can be expected to last for a continuous period of
not less than twelve (12) months, as provided in Sections 22(e)(3) and
409A(a)(2)(c)(i) of the Code, and shall be determined by the Committee on the
basis of such medical evidence as the Committee deems warranted under the
circumstances.


2.11    “Effective Date” means the effective date of this Plan document, which
is the date of the annual meeting of stockholders of the Company held in 2014.


2.12    “Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, and as now or hereafter construed, interpreted and applied by
regulations, rulings, and cases.


2.13    “Fair Market Value” means, with respect to Stock or other property, the
fair market value of such Stock or other property determined by such methods or
procedures as shall be established from time to time by the Committee. Unless
otherwise determined by the Committee in good faith, the per share Fair Market
Value of Stock as of a particular date shall mean (i) the closing sales price
per share of Stock on the national securities exchange on which the Stock is
principally traded on the date the Award is granted (or if the Stock is not
traded on the exchange on the date the Award is granted, the closing sales price
per share of Stock for the last preceding date on which there was a sale of such
Stock on such exchange), or (ii) if the shares of Stock are then traded in an
over-the-counter market, the average of the closing bid and ask prices for the
shares of Stock in such over-the-counter market for the last preceding date on
which there was a sale of such Stock in such market, or (iii) if the shares of
Stock are not then listed on a national securities exchange or traded in an
over-the-counter market, such value as the Committee, in its sole discretion,
shall determine in good faith and in a manner that complies with Section 409A of
the Code.


2.14    “Grantee” means a person who, as an employee or independent contractor
of the Company, a Subsidiary, or an Affiliate, has been granted an Award under
the Plan, or if applicable, such other person who holds an outstanding Award
under the Plan.


2.15    “Non-Employee Director” means any director who is not an employee of the
Company or any of its subsidiaries or affiliates. For purposes of this Plan,
such non-employee director shall be treated as an independent contractor.

2

--------------------------------------------------------------------------------






2.16    “Option” means a right, granted to a Grantee under Section 6.2, to
purchase shares of Stock. Options shall be nonstatutory stock options that are
not intended to qualify as “incentive stock options” within the meaning of
Section 422 of the Code.


2.17    “Other Cash-Based Award” means cash awarded to a Grantee under
Section 6.6, including cash awarded as a bonus or upon the attainment of
specified performance objectives or otherwise as permitted under the Plan.


2.18    “Other Stock-Based Award” means a right or other interest granted to a
Grantee under Section 6.6 that may be denominated or payable in, valued in whole
or in part by reference to, or otherwise based on, or related to, Stock,
including, but not limited to (1) unrestricted Stock awarded as a bonus or upon
the attainment of specified performance objectives or otherwise as permitted
under the Plan and (2) a right granted to a Grantee to acquire Stock from the
Company for cash.


2.19    “Plan” means this Alexandria Real Estate Equities, Inc. Amended and
Restated 1997 Stock Award and Incentive Plan, as amended from time to time.


2.20    “Restricted Stock” means an Award of shares of Stock to a Grantee under
Section 6.4 that may be subject to certain restrictions and to a risk of
forfeiture.


2.21    “Retirement” means the termination of a Grantee’s service with the
Company or a Subsidiary or Affiliate by retirement, as determined in accordance
with the Company’s then current employment policies and guidelines.


2.22    “Rule 16b-3” means Rule 16b-3, as from time to time in effect
promulgated by the Securities and Exchange Commission under Section 16 of the
Exchange Act, including any successor to such Rule.


2.23    “Securities Act” means the Securities Act of 1933, as amended from time
to time, and as now or hereafter construed, interpreted, and applied by the
regulations, rulings, and cases.


2.24    “Stock” means shares of the Common Stock, par value $.01 per share, of
the Company.


2.25    “Stock Appreciation Right” or “SAR” means the right, granted to a
Grantee under Section 6.3, to be paid an amount measured by the appreciation in
the Fair Market Value of Stock from the date of grant to the date of exercise of
the right, with payment to be made in cash, Stock, or property as specified in
the Award or determined by the Committee.


2.26    “Subsidiary” means, at the time of determination, any corporation (other
than the Company) in an unbroken chain of corporations beginning with the
Company if, at the time of determination, each of the corporations (other than
the last corporation in the unbroken chain) owns stock possessing fifty percent
(50%) or more of the total combined voting power of all classes of stock in one
of the other corporations in the chain. The Board or Committee shall have the
authority to determine the time or times at which “Subsidiary” status is
determined within the foregoing definition.


3.
Administration.



The Plan shall be administered by the Committee. The Committee shall have the
authority in its discretion, subject to and not inconsistent with the express
provisions of the Plan, to administer the Plan and to exercise all the powers
and authorities either specifically granted to it under the Plan or necessary or
advisable in the administration of the Plan including, without limitation, the
authority (i) to grant Awards; (ii) to determine the persons to whom and the
time or times at which Awards shall be granted; (iii) to determine the type and
number of Awards to be granted, the number of shares of Stock to which an Award
may relate, and the terms, conditions, restrictions, and performance criteria
relating to any Award; (iv) to determine whether, to what extent, and under what
circumstances an Award may be settled, cancelled, forfeited, exchanged, or
surrendered; (v) to make adjustments in the terms and conditions of Awards in
recognition of unusual or non-recurring events affecting the Company or any
Subsidiary or Affiliate or the financial statements of the Company or any
Subsidiary or Affiliate, or in response to changes in applicable laws,
regulations, or accounting principles; provided, however, that any such
adjustments with respect to any Awards subject to the attainment of performance
objectives shall be subject to Section 6.6(b); (vi) to designate Affiliates;
(vii) to construe and interpret the Plan and any Award; (viii) to prescribe,
amend, and rescind rules and regulations relating to the Plan; (ix) to determine
the terms and provisions of the Award Agreements (which need not be identical
for each Grantee); (x) to accelerate the time at which an Award may first be
exercised or the time during which an Award or any part thereof will vest in
accordance with the Plan, notwithstanding the provisions in an Award Agreement
stating the time at which it may first be exercised or the time during which it
will vest; provided, however, that the exercisability or vesting of any Award
may only be accelerated in the event of a Grantee’s death, Disability or
Retirement, or upon a Change of Control; provided further, however, that up to
10% of the total number of shares reserved for issuance under the Plan pursuant
to Section 5 may be subject to Awards granted after the Effective Date which do
not meet the preceding acceleration limitations; and (xi) to make all other
determinations deemed necessary or advisable for the administration of the Plan.


The Committee may appoint a chair and a secretary and may make such rules and
regulations for the conduct of its business as it shall deem advisable, and
shall keep minutes of its meetings. All determinations of the Committee shall be
made

3

--------------------------------------------------------------------------------




by a majority of its members either present in person or participating by
conference telephone at a meeting or by written consent. The Committee may
delegate to one or more of its members or to one or more agents such
administrative duties as it may deem advisable, and the Committee or any person
to whom it has delegated duties as aforesaid may employ one or more persons to
render advice with respect to any responsibility the Committee or such person
may have under the Plan; provided, however, that any Award granted to a
Non-Employee Director shall be granted by the Committee, without any such
delegation. All decisions, determinations, and interpretations of the Committee
shall be final and binding on all persons, including the Company, and any
Subsidiary, Affiliate, or Grantee (or any person claiming any rights under the
Plan from or through any Grantee) and any stockholder.


No member of the Board or Committee shall be liable for any action taken or
determination made in good faith with respect to the Plan or any Award granted
hereunder.


Notwithstanding any provision of the Plan to the contrary, neither the Board nor
the Committee shall have the authority to take any of the following actions,
unless the stockholders of the Company have approved such an action within
twelve (12) months prior to such an event: (i) the reduction of the exercise
price of any outstanding Option or Stock Appreciation Right under the Plan;
(ii) the cancellation of any outstanding Option or Stock Appreciation Right
under the Plan and the grant in substitution therefor of (1) a new Option or
Stock Appreciation Right under the Plan or another equity plan of the Company
covering the same or a different number of shares of Stock, (2) Restricted Stock
(including a stock bonus), (3) an Other Stock-Based or Cash-Based Award,
(4) cash, and/or (5) other valuable consideration (as determined by the Board,
in its sole discretion); or (iii) any other action that is treated as a
repricing under generally accepted accounting principles.


4.
Eligibility.



Subject to the provisions set forth below, Awards may be granted to selected
employees, officers, and independent contractors (including Non-Employee
Directors) of the Company and its present or future Subsidiaries and Affiliates,
in the discretion of the Committee. In determining the persons to whom Awards
shall be granted and the type (including the number of shares to be covered) of
any Award, the Committee shall take into account such factors as the Committee
shall deem relevant in connection with accomplishing the purposes of the Plan.


5.
Stock Subject to the Plan.



5.1 Share Reserve.


(a)    Subject to adjustment as provided herein, on and after March 31, 2014,
the maximum number of shares of Stock that may be issued pursuant to Awards
under the Plan shall be 3,841,592 shares plus any shares subject to outstanding
Awards granted before March 31, 2014 that expire or terminate for any reason
prior to exercise or settlement or are forfeited because of the failure to meet
a contingency or condition required to vest such shares, as such shares become
available from time to time, less (i) one (1) share for each share of Stock
issued pursuant to an Option or Stock Appreciation Right granted on or after
March 31, 2014 and (ii) two (2) shares for each share of Stock issued on or
after March 31, 2014 pursuant to Restricted Stock, Other Stock-Based Award, or
Award of Stock in lieu of cash compensation. For clarity, the Share Reserve in
this Section 5.1(a) is a limitation on the number of shares of the Stock that
may be issued pursuant to the Plan in respect of Awards granted on or after
March 31, 2014 and does not limit the number of Awards that may be granted. Such
shares may, in whole or in part, be authorized but unissued shares or shares
that shall have been or may be reacquired by the Company in the open market, in
private transactions or otherwise. Shares of Stock may be issued in connection
with a merger or acquisition as permitted by NYSE Listed Company Manual
Section 303A.08 or, if applicable, NASDAQ Listing Rule 5635(c), AMEX Company
Guide Section 711, or other applicable stock exchange rules, and such issuance
shall not reduce the number of shares of Stock available for issuance under the
Plan.


(b)    If an Award or any portion thereof (i) expires or otherwise terminates
without all of the shares covered by such Award having been issued or (ii) is
settled in cash (i.e., the holder receives cash rather than stock), such
expiration, termination, or settlement shall not reduce (or otherwise offset)
the number of shares of Stock that may be available for issuance under the Plan.
Notwithstanding the foregoing, in the case of forfeiture, cancellation,
exchange, or surrender of shares of Restricted Stock with respect to which
dividends have been paid or accrued, the number of shares with respect to such
Awards shall not be available again for Awards hereunder unless, in the case of
shares with respect to which dividends were accrued but unpaid, such dividends
are also forfeited, canceled, exchanged, or surrendered. Upon the exercise of
any Award granted in tandem with any other Awards or awards, such related Awards
or awards shall be canceled to the extent of the number of shares of Stock as to
which the Award is exercised and, notwithstanding the foregoing, such number of
shares shall no longer be available for Awards under the Plan.



4

--------------------------------------------------------------------------------




5.2 Reversion of Shares to the Share Reserve.


(a) Shares Available For Subsequent Issuance. If any shares of Stock issued
pursuant to an Award are forfeited back to the Company because of the failure to
meet a contingency or condition required to vest such shares in the Grantee,
then the shares that are forfeited shall revert to and again become available
for issuance under the Plan. To the extent (A) there is issued a share of Stock
pursuant to an Award that counted as two (2) shares against the number of shares
available for issuance under the Plan pursuant to Section 5.1 or (B) there was
issued a share of Stock underlying an Award outstanding as of December 31, 2009
that expires or terminates for any reason prior to exercise or settlement, is
forfeited because of the failure to meet a contingency or condition required to
vest such share or is reacquired, withheld (or not issued) to satisfy a tax
withholding obligation in connection with an Award other than an Option or Stock
Appreciation Right, then the number of shares of Stock available for issuance
under the Plan shall increase by two (2) shares for each such Share. Also, each
share reacquired by the Company pursuant to Section 8.6 in connection with
Restricted Stock, or an Other Stock-Based Award shall again become available for
issuance under the Plan and shall increase the number of shares of Common Stock
available for issuance under the Plan by two (2) shares.


(b) Shares Not Available For Subsequent Issuance. If any shares of Stock subject
to an Award are not delivered to a Grantee because the Award is exercised
through a reduction of shares subject to the Award (i.e., “net exercised”), the
number of shares that are not delivered to the Grantee shall no longer be
available for issuance under the Plan. Also, any shares reacquired by the
Company pursuant to Section 8.6 upon the exercise of an Option, Stock
Appreciation Right, or as consideration for the exercise of an Option or Stock
Appreciation Right shall no longer be available for issuance under the Plan.


5.3 Section 162(m) Limitation on Annual Grants. Subject to adjustment as
provided in Section 5.4, at such time as the Company may be subject to the
applicable provisions of Section 162(m) of the Code, a maximum of 500,000 shares
of Stock subject to Options, Stock Appreciation Rights, and Other Stock-Based
Awards whose value is determined by reference to an increase over an exercise or
strike price of at least one hundred percent (100%) of the Fair Market Value on
the date the Award is granted may be granted to any Grantee during any calendar
year. Notwithstanding the foregoing, if any additional Options, Stock
Appreciation Rights, Stock, or Other Stock-Based Awards whose value is
determined by reference to an increase over an exercise or strike price of at
least one hundred (100% percent) of the Fair Market Value on the date the Award
are granted to any Grantee during any calendar year, compensation attributable
to the exercise of such additional Awards shall not satisfy the requirements to
be considered “qualified performance-based compensation” under Section 162(m) of
the Code unless such additional Awards are approved by the Company’s
stockholders. No Covered Employee shall receive Other Stock-Based Awards or
Other Cash-Based Awards intended to qualify as “performance-based compensation”
under Section 162(m) of the Code pursuant to Section 6.6 that represents a
maximum number of shares in excess of 500,000 shares or that has a maximum value
that may be paid to the Grantee in excess of $7,500,000, respectively, in a
single calendar year.


5.4 Adjustments. In the event that the Committee shall determine that any change
that is made in, or other events that occur with respect to, the shares of Stock
subject to the Plan or subject to any Award after the Effective Date without the
receipt of consideration by the Company, through stock dividend, dividend in
property other than cash, liquidating dividend, recapitalization,
reincorporation, stock split, reverse split, reorganization, merger,
consolidation, spin-off, combination, repurchase, or share exchange, change in
corporate structure, or other similar equity restructuring transaction, as that
term is used in Statement of Financial Accounting Standards No. 123 (revised),
affects the Stock such that an adjustment is appropriate in order to prevent
dilution or enlargement of the rights of Grantees under the Plan, then the
Committee shall appropriately and proportionately adjust, in its sole discretion
(a) the class(es) and maximum number of securities subject to the Plan pursuant
to Section 5.1, (b) the class(es) and maximum number of securities that may be
awarded to any person pursuant to Section 5.3, (c) the class(es) and number of
securities issued or issuable in respect of outstanding Awards, and (d) the
exercise price, grant price, or purchase price relating to any Award.
Notwithstanding the foregoing, the conversion of any convertible securities of
the Company shall not be treated as an event permitting adjustment as provided
herein.


6.
Specific Terms of Awards.



6.1 General. The term of each Award shall be for such period as may be
determined by the Committee. Subject to the terms of the Plan and any applicable
Award Agreement, payments to be made by the Company, a Subsidiary, or Affiliate
upon the grant, maturation, or exercise of an Award may be made in such forms as
the Committee shall determine at the date of grant or thereafter, including,
without limitation, cash, Stock, or other property, and may be made in a single
payment or transfer, in installments, or on a deferred basis. The Committee may
make rules relating to installment or deferred payments with respect to Awards,
including the rate of interest to be credited with respect to such payments. In
addition to the foregoing, the Committee may impose on any Award or the exercise
thereof, at the date of grant or thereafter, such additional terms and
conditions, not inconsistent with the provisions of the Plan, as the Committee
shall determine.


6.2 Options. The Committee is authorized to grant Options to Grantees on the
following terms and conditions:


(a) Exercise Price. The exercise price per share of Stock purchasable under an
Option shall be determined by the Committee; provided that, such exercise price
shall be not less than one hundred percent (100%) of the Fair Market Value of a
share of Stock on the date of grant of such Option. Notwithstanding the
foregoing, an Option may be granted with an exercise price lower than one
hundred percent (100%) of the Fair Market Value of a share of Stock subject to
the Option if such

5

--------------------------------------------------------------------------------




Option is granted pursuant to an assumption of or substitution for another
option pursuant to a corporate transaction and in a manner consistent with the
provisions of Sections 409A and, if applicable, 424(a) of the Code. The exercise
price for Stock subject to an Option may be paid in cash, check, bank draft, or
money order payable to the Company, or, subject to the approval of the
Committee, by delivery to the Company (either by actual delivery or attestation)
of Stock previously owned by the Grantee, or a combination of Stock and cash,
check, bank draft, or money order, in an amount having a combined value equal to
such exercise price. Subject to the approval of the Committee, a Grantee may pay
all or a portion of the aggregate exercise price of an Option (i) by a “net
exercise” arrangement pursuant to which the Company will reduce the number of
shares of Stock issuable upon exercise by the largest whole number of shares
with a Fair Market Value that does not exceed the aggregate exercise price;
provided, however, that the Company shall accept a cash or other payment from
the Grantee to the extent of any remaining balance of the aggregate exercise
price not satisfied by such reduction in the number of whole shares to be
issued; provided, further, that shares of Stock will no longer be subject to an
Option and will not be exercisable thereafter to the extent that (A) shares
issuable upon exercise are reduced to pay the exercise price pursuant to the
“net exercise,” (B) shares are delivered to the Grantee as a result of such
exercise, and (C) shares are withheld to satisfy tax withholding obligations;
(ii) pursuant to a program developed under 12 C.F.R. § 220 or any successor
thereof (“Regulation T”) as promulgated by the Federal Reserve Board that, prior
to the issuance of the Stock subject to the Option, results in either the
receipt of cash (or check) by the Company or the receipt of irrevocable
instructions to pay the aggregate exercise price to the Company from the sales
proceeds; or (iii) in any other form of legal consideration that may be
acceptable to the Committee.


(b) Term and Exercisability of Options. Options shall be exercisable over the
exercise period (which shall not exceed ten years from the date of grant), at
such times and upon such conditions as the Committee may determine, as reflected
in the Award Agreement. The Committee shall have the authority to accelerate the
exercisability or vesting of any outstanding Option at such time and under such
circumstances as it, in its sole discretion, deems appropriate; provided,
however, that such exercisability and vesting may only be accelerated in the
event of a Grantee’s death, Disability or Retirement, or upon a Change of
Control; provided further, however, that up to 10% of the total number of shares
reserved for issuance under the Plan pursuant to Section 5 may be subject to
Awards granted after the Effective Date which do not meet the preceding
acceleration limitations. An Option may be exercised to the extent of any or all
full shares of Stock as to which the Option has become exercisable, by giving
written notice of such exercise to the Committee or its designated agent.


(c) Termination of Employment, etc. An Option may not be exercised unless the
Grantee is then in the employ of, or then maintains an independent contractor
relationship with, the Company, Subsidiary, or an Affiliate (or a company, a
parent, or Subsidiary company of such company issuing or assuming the Option in
a transaction to which Section 424(a) of the Code applies); provided that, the
Award Agreement may contain provisions extending the exercisability of Options,
in the event of specified terminations, to a date not later than the expiration
date of such Option.


(d) Non-Exempt Employees. No Option, whether or not vested, granted to an
employee of the Company, Subsidiary, or an Affiliate, who is a non-exempt
employee for purposes of the Fair Labor Standards Act of 1938, as amended, shall
be first exercisable for any shares of Stock until at least six months following
the date of grant of the Option. Notwithstanding the foregoing, consistent with
the provisions of the Worker Economic Opportunity Act, (i) in the event of the
Grantee’s death or Disability, (ii) upon a Change of Control, or (iv) upon the
Grantee’s Retirement, any such vested Options may be exercised earlier than six
months following the date of grant. The foregoing provision is intended to
operate so that any income derived by a non-exempt employee in connection with
the exercise or vesting of an Option will be exempt from his or her regular rate
of pay.


(e) Other Provisions. Options may be subject to such other conditions including,
but not limited to, restrictions on transferability of the shares acquired upon
exercise of such Options, as the Committee may prescribe in its discretion or as
may be required by applicable law.


6.3 SARs. The Committee is authorized to grant SARs to Grantees on the following
terms and conditions:


(a) In General. SARs shall be exercisable over the exercise period (which shall
not exceed ten years from the date of grant), at such times and upon such
conditions as the Committee may determine, as reflected in the Award Agreement.
An SAR shall confer on the Grantee a right to receive an amount with respect to
each share subject thereto, upon exercise thereof, equal to the excess of
(i) the Fair Market Value of one share of Stock on the date of exercise over
(ii) the grant price of the SAR (which shall be not less than one hundred
percent (100%) of the Fair Market Value of a share of Stock on the date of grant
of such SAR).


(b) Tandem Arrangements. An SAR granted in tandem with an Option may be granted
at the time of grant of the related Option. An SAR granted in tandem with an
Option shall be exercisable only to the extent the underlying Option is
exercisable.


6.4 Restricted Stock. The Committee is authorized to grant Restricted Stock to
Grantees on the following terms and conditions:


(a) Issuance and Restrictions. Restricted Stock shall be subject to such
restrictions on transferability and other restrictions, if any, as the Committee
may impose at the date of grant or thereafter, which restrictions may lapse
separately

6

--------------------------------------------------------------------------------




or in combination at such times, under such circumstances, in such installments,
or otherwise, as the Committee may determine. Such restrictions may include
factors relating to the increase in the value of the Stock or to individual or
Company performance such as the attainment of certain specified individual or
Company-wide performance goals or earnings per share. Notwithstanding the
foregoing or any other provision of the Plan to the contrary, (i) any such
restrictions which may lapse on the basis of a Grantee’s service with the
Company, a Subsidiary, or Affiliate shall not lapse any more rapidly than pro
rata over a three (3) year period, and any such restrictions which may lapse on
the basis of factors such as an increase in the value of the Stock or individual
or Company performance shall not lapse any earlier than one (1) year following
the date of grant of the Restricted Stock, and (ii) the lapsing of any such
restrictions may be accelerated only in the event of a Grantee’s death,
Disability or Retirement, or upon a Change of Control; provided, however, that
up to 10% of the total number of shares reserved for issuance under the Plan
pursuant to Section 5 may be subject to Awards granted after the Effective Date
which do not meet the preceding vesting or acceleration limitations. Except to
the extent restricted under the Award Agreement relating to the Restricted
Stock, a Grantee granted Restricted Stock shall have all of the rights of a
stockholder including, without limitation, the right to vote Restricted Stock
and the right to receive dividends thereon.


(b) Consideration. Restricted Stock may be awarded in consideration for
(A) cash, check, bank draft, or money order payable to the Company, (B) past
services to the Company, a Subsidiary, or Affiliate, or (C) any other form of
legal consideration that may be acceptable to the Committee, in its sole
discretion, and permissible under applicable law.


(c) Termination of Employment. Upon termination of employment with or service to
the Company and any Subsidiary or Affiliate, or upon termination of the
independent contractor relationship, as the case may be, during the applicable
restriction period, the Company may receive through a forfeiture condition or a
repurchase right any or all of the shares of Restricted Stock and any accrued
but unpaid dividends that are at that time subject to the same restrictions as
apply to the shares of Restricted Stock to which they relate; provided that, the
Committee may provide, by rule or regulation, or in any Award Agreement, or may
determine in any individual case, that restrictions, forfeiture conditions or
repurchase rights relating to Restricted Stock will be waived in whole or in
part in the event of a Grantee’s death, Disability or Retirement, or upon a
Change of Control.


(d) Certificates for Stock. Restricted Stock granted under the Plan may be
evidenced in such manner as the Committee shall determine. If certificates
representing Restricted Stock are registered in the name of the Grantee, such
certificates shall bear an appropriate legend referring to the terms,
conditions, and restrictions applicable to such Restricted Stock, and the
Company shall have discretion to retain physical possession of the certificate.


(e) Dividends. Dividends paid on Restricted Stock shall either be paid at the
dividend payment date, or be deferred for payment to such date as determined by
the Committee, in cash or in shares of unrestricted Stock having a Fair Market
Value equal to the amount of such dividends. Stock distributed in connection
with a stock split or stock dividend, and other property distributed as a
dividend, shall be subject to restrictions and a risk of forfeiture to the same
extent as the Restricted Stock with respect to which such Stock or other
property has been distributed.


6.5 Stock Awards in Lieu of Cash Awards. The Committee is authorized to grant
Stock to Grantees as a bonus, or to grant other Awards, in lieu of Company
commitments to pay cash under other plans or compensatory arrangements. Stock or
Awards granted hereunder shall have such other terms as shall be determined by
the Committee. Notwithstanding the foregoing or any other provision of the Plan
to the contrary, (i) any Stock or Award granted hereunder which vests on the
basis of a Grantee’s service with the Company, a Subsidiary, or Affiliate shall
not vest any more rapidly than pro rata vesting over a three (3) year period,
and any Stock or Award granted hereunder which vests on the basis of performance
shall provide for a performance period of at least one (1) year, and
(ii) vesting may be accelerated only in the event of a Grantee’s death,
Disability or Retirement, or upon a Change of Control; provided, however, that
(i) up to 10% of the total number of shares reserved for issuance under the Plan
pursuant to Section 5 may be subject to Awards granted after the Effective Date
which do not meet the preceding vesting or acceleration limitations, and
(ii) any Stock or Award granted hereunder that is granted in lieu of
compensation that has been earned by the Grantee and that is otherwise payable
in cash shall not be subject to the preceding vesting limitations.


6.6 Other Stock-Based or Cash-Based Awards.


(a) In General. The Committee is authorized to grant to Grantees Other
Stock-Based Awards or Other Cash-Based Awards alone or in addition to any other
Award under the Plan, as deemed by the Committee to be consistent with the
purposes of the Plan. Such Awards may be granted with value and payment
contingent upon performance of the Company or any other factors designated by
the Committee, or valued by reference to the performance of specified
Subsidiaries or Affiliates. Notwithstanding the foregoing or any other provision
of the Plan to the contrary, (i) any Other Stock-Based Award which vests on the
basis of a Grantee’s service with the Company, a Subsidiary, or Affiliate shall
not vest any more rapidly than pro rata vesting over a three (3) year period,
and any Other Stock-Based Award which vests on the basis of performance shall
provide for a performance period of at least one (1) year, and (ii) vesting may
be accelerated only in the event of a Grantee’s death, Disability or Retirement,
or upon a Change of Control; provided, however, that up to 10% of the total
number of shares reserved for issuance under the Plan pursuant to Section 5 may
be subject to Awards granted after the Effective Date which do not meet the
preceding vesting or acceleration limitations. Subject to subsection (b) below,
the Committee shall determine the terms and conditions of such Awards at the
date of grant or thereafter.

7

--------------------------------------------------------------------------------






(b) Section 162(m) Compliance. Unless otherwise permitted in compliance with the
requirements of Section 162(m) of the Code, with respect to any Other
Stock-Based or Other Cash-Based Awards that are intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, (i) the
Committee shall establish the performance objectives applicable to, and the
formula for calculating the amount payable under, the Award no later than the
earlier of (a) the date ninety (90) days after the commencement of the
performance period over which the attainment of the performance objectives will
be measured or (b) the date on which twenty-five (25%) of the performance period
has elapsed, and in any event at a time when the achievement of the applicable
performance objectives remains substantially uncertain.


Prior to the payment of any compensation under an Award intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, the Committee
shall certify the extent to which any performance objectives and any other
material terms under such Award have been satisfied (other than in cases where
certification is not required for the Award to be treated as performance- based
compensation under Section 162(m) of the Code). Notwithstanding satisfaction of
any completion of any performance objectives, to the extent specified at the
time of grant of an Award to “covered employees” within the meaning of
Section 162(m) of the Code, the number of shares, Options, cash, or other
benefits granted, issued, retainable, and/or vested under an Award on account of
satisfaction of such performance objectives may be reduced by the Committee on
the basis of such further considerations as the Committee, in its sole
discretion, shall determine.


The performance objectives shall be based upon and expressed in terms of one or
more of the following criteria: (i) earnings (including earnings per share and
net earnings); (ii) earnings before interest, taxes and depreciation;
(iii) earnings before interest, taxes, depreciation, and amortization
(“EBITDA”); (iv) total stockholder return; (v) return on equity or average
stockholders’ equity; (vi) return on assets, investment, or capital employed;
(vii) stock price; (viii) margin (including gross margin); (ix) income (before
or after taxes); (x) net operating income (“NOI”); (xi) operating income after
taxes; (xii) operating cash flow; (xiii) sales or revenue targets;
(xiv) increases in revenue or product revenue; (xv) expenses and cost reduction
goals; (xvi) economic value added (or an equivalent metric); (xvii) market
share; (xviii) cash flow; (xix) cash flow per share; (xx) share price
performance; (xxi) debt reduction; (xxii) customer satisfaction;
(xxiii) stockholders’ equity; (xxiv) capital expenditures; (xxv) debt levels;
(xxvi) operating margin or net operating margin; (xxvii) workforce diversity;
(xxviii) growth of net income, operating income, or net earnings;
(xxix) increase in funds from operations (“FFO”); (xxx) increase in FFO per
share; (xxxi) liquidity; (xxxii) net debt to adjusted EBITDA; (xxxiii) fixed
charge coverage ratio; (xxxiv) percentage of annualized base rent (“ABR”) from
investment grade client tenants; (xxxv) same property NOI growth; (xxxvi) amount
of rentable square feet (“RSF”) leased; (xxxvii) growth in ABR in Class A
assets; (xxxviii) EBITDA margin; or (xxxix) the Company’s published ranking
against its peer group of office real estate investment trusts based on total
stockholder return, increase in FFO per share and/or FFO current and forward
multiples. FFO will be computed as net income (computed in accordance with
GAAP), excluding gains (losses) from sales of depreciable real estate and land
parcels and impairments of depreciable real estate (excluding land parcels),
plus real estate related depreciation and amortization, and after adjustments
for unconsolidated partnerships and joint ventures, and then further adjusted to
add back non-cash charges, impairments of land parcels, deal costs, unusual or
non-recurring costs, and the amount of such items that is allocable to unvested
restricted stock awards, and also excluding the effects of real estate asset
dispositions. At the discretion of the Compensation Committee, a performance
measure not listed above may be utilized, if it is considered relevant and
important at the time of the award, although an award subject to a performance
measure not listed above may not qualify as “performance-based compensation”
under Section 162(m) of the Code.


Performance objectives established by the Committee may be (but need not be)
different from year-to-year, and different performance objectives may be
applicable to different Grantees. Performance objectives may be established on a
Company-wide basis or with respect to one or more business units, divisions,
Affiliates, or business segments, and in either absolute terms or relative to
the performance of one or more comparable companies or the performance of one or
more relevant indices. At the time of the grant of any Award, the Committee is
authorized to determine whether, when calculating the attainment of performance
objectives for a certain performance period: (i) to exclude restructuring and/or
other specific or objectively determinable nonrecurring charges; (ii) to exclude
exchange rate effects, as applicable, for non-U.S. dollar denominated net sales
and operating earnings; (iii) to exclude the effects of changes to generally
accepted accounting principles; (iv) to exclude the effects of any statutory
adjustments to corporate tax rates; and (v) to exclude the effects of any
“extraordinary items” as determined under generally accepted accounting
principles. In addition, the Committee retains the discretion to reduce or
eliminate the compensation or economic benefit due upon attainment of
performance objectives and to define the manner of calculating the criteria it
selects to use for each performance period.


6.7 Change in Service Capacity and Leaves of Absence. Notwithstanding anything
in the Plan to the contrary, for purposes of any Award or Award Agreement under
the Plan, (i) the term “employment” shall mean service provided to the Company,
Subsidiary, or an Affiliate as an employee or independent contractor and (ii) a
change in the capacity in which a Grantee renders service to the Company,
Subsidiary, or Affiliate, whether as an employee or independent contractor, or a
change in the entity for which the Grantee renders such service, provided that
there is no interruption or termination of the Grantee’s service with the
Company, Subsidiary, or Affiliate, shall not be deemed to be a termination of
employment; provided, however, if the entity for which a Grantee is rendering
services ceases to qualify as an Affiliate, as determined by the Committee, in
its sole discretion, such Grantee’s employment shall be considered to have
terminated on the date such entity ceases to qualify as an Affiliate. To the
extent permitted by law, the Committee or the chief executive officer of the
Company, in that party’s sole discretion, may determine whether service shall be
considered interrupted in the case of (i) any leave of absence approved

8

--------------------------------------------------------------------------------




by the Committee or the chief executive officer, including sick leave, military
leave, or any other personal leave, or (ii) transfers between the Company, a
Subsidiary or an Affiliate, or their successors. Notwithstanding the foregoing,
for purposes of vesting in an Award, service shall not be considered interrupted
in the case of a leave of absence only to such extent as may be provided in the
Company’s leave of absence policy, in the written terms of the Grantee’s leave
of absence, or as otherwise required by law.


7.
Change of Control Provisions.



7.1 Change of Control. The following provisions shall apply in the event of a
Change of Control, unless otherwise determined by the Committee or the Board in
writing at or after grant (including under any individual agreement), but prior
to the occurrence of such Change of Control:


(a)    any Award carrying a right to exercise that was not previously
exercisable and vested shall become fully exercisable and vested;


(b)    the restrictions, deferral limitations, payment conditions, and
forfeiture conditions applicable to any other Award granted under the Plan shall
lapse and such Awards shall be deemed fully vested, and any performance
conditions imposed with respect to Awards shall be deemed to be fully achieved;
and


(c)    any surviving corporation or acquiring corporation (or its parent
company) may assume or continue any Awards outstanding under the Plan or may
substitute similar awards (including an award to acquire the same consideration
paid to the stockholders in the Change of Control) for those outstanding under
the Plan.


8.
General Provisions.



8.1 Effective Date; Approval by Stockholders. The Plan, as amended and restated
effective as of the date of the annual meeting of stockholders of the Company
held in 2010, shall take effect on the Effective Date, provided that this Plan
is approved by the Company’s stockholders at such meeting.


8.2 Nontransferability. Awards shall not be transferable by a Grantee except by
will or the laws of descent and distribution; provided, however, that the
Committee may, in its sole discretion, permit transfer of an Award in a manner
consistent with applicable tax and securities laws upon the Grantee’s request;
provided, further, however, that no Awards may be transferred for consideration.


8.3 Use of Proceeds from Sales of Stock. Proceeds from the sale of shares of
Stock pursuant to Awards shall constitute general funds of the Company.


8.4 Corporate Action Constituting Grant of Awards. Corporate action constituting
a grant by the Company of an Award to any Grantee shall be deemed completed as
of the date of such corporate action, unless otherwise determined by the
Committee, regardless of when the instrument, certificate, or letter evidencing
the Award is communicated to, actually received, or accepted by, the Grantee.


8.5 No Right to Continued Employment, etc. Nothing in the Plan or in any Award
granted or any Award Agreement or other agreement entered into pursuant hereto
shall confer upon any Grantee the right to continue in the employ of or to
continue as an independent contractor of the Company, any Subsidiary, or any
Affiliate, or to be entitled to any remuneration or benefits not set forth in
the Plan, such Award Agreement, or other agreement, or to interfere with or
limit in any way the right of the Company, any such Subsidiary, or Affiliate to
terminate such Grantee’s employment or independent contractor relationship.


8.6 Taxes. The Company, any Subsidiary, or Affiliate is authorized to withhold
from any Award granted, any payment relating to an Award under the Plan,
including from a distribution of Stock, or any other payment to a Grantee,
amounts of withholding and other taxes due in connection with any transaction
involving an Award, and to take such other action as the Committee may deem
advisable to enable the Company and Grantees to satisfy obligations for the
payment of withholding taxes and other tax obligations relating to any Award.
This authority includes the authority to withhold, receive Stock, or other
property, and to make cash payments in respect thereof in satisfaction of a
Grantee’s tax obligations. Notwithstanding the foregoing, no shares of Stock
shall be withheld to satisfy withholding and other tax obligations with a value
exceeding the minimum amount of tax required to be withheld by law (or such
other maximum amount as may be permitted while still avoiding classification of
the Award as a liability for financial accounting purposes).
The Company shall have no duty or obligation to any Grantee to advise such
individual as to the time or manner of exercising any Award, to warn or
otherwise advise such individual of a pending termination or expiration of an
Award or a possible period in which the Award may not be exercised, or to
minimize the tax consequences of an Award to the holder of such Award.


8.7 Amendment and Termination of the Plan. The Board may at any time and from
time to time alter, amend, suspend, or terminate the Plan in whole or in part;
provided that, if the Committee determines that stockholder approval of an
amendment is necessary or desirable in order for the Plan to comply or continue
to comply with any applicable law, such

9

--------------------------------------------------------------------------------




amendment shall not be effective unless the same shall be approved by the
requisite vote of the stockholders of the Company entitled to vote thereon.
Notwithstanding the foregoing but subject to Section 8.15, no amendment shall
affect adversely any of the rights of any Grantee, without such Grantee’s
consent, under any Award theretofore granted under the Plan. Unless terminated
sooner by the Board, the Plan automatically shall terminate on the day
immediately preceding the tenth anniversary of the Effective Date.


8.8 No Rights to Awards; No Stockholder Rights. No Grantee shall have any claim
to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of Grantees. Except as provided specifically herein, no
Grantee shall be deemed to be the holder of, or to have any of the rights of a
holder with respect to, any shares of Stock subject to such Award unless and
until (i) such Grantee has satisfied all requirements for exercise of the Award
pursuant to its terms, if applicable, and (ii) the issuance of the Stock subject
to such Award has been entered into the books and records of the Company.


8.9 Unfunded Status of Awards. The Plan is intended to constitute an “unfunded”
plan for incentive and deferred compensation. With respect to any payments not
yet made to a Grantee pursuant to an Award, nothing contained in the Plan or any
Award shall give any such Grantee any rights that are greater than those of a
general creditor of the Company.


8.10 No Fractional Shares. No fractional shares of Stock shall be issued or
delivered pursuant to the Plan or any Award. The Committee shall determine
whether cash, other Awards, or other property shall be issued or paid in lieu of
such fractional shares or whether such fractional shares or any rights thereto
shall be forfeited or otherwise eliminated.


8.11 Securities Law Compliance. The Company shall seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan such authority
as may be required to grant Awards and to issue and sell shares of Stock upon
exercise of the Awards; provided, however, that this undertaking shall not
require the Company to register under the Securities Act the Plan, any Award or
any Stock issued or issuable pursuant to any such Award. If, after reasonable
efforts, the Company is unable to obtain from any such regulatory commission or
agency the authority that counsel for the Company deems necessary for the lawful
issuance and sale of Stock under the Plan, the Company shall be relieved from
any liability for failure to issue and sell Stock upon exercise of such Awards
unless and until such authority is obtained. A Grantee shall not be eligible for
the grant of an Award or the subsequent issuance of Stock pursuant to the Award
if such grant or issuance would be in violation of any applicable securities
law.


8.12 Investment Assurances. The Company may require a Grantee, as a condition of
exercising or acquiring Stock under any Award, (i) to give written assurances
satisfactory to the Company as to the Grantee’s knowledge and experience in
financial and business matters and/or to employ a purchaser representative
reasonably satisfactory to the Company who is knowledgeable and experienced in
financial and business matters and that he or she is capable of evaluating,
alone or together with the purchaser representative, the merits and risks of
exercising the Award; and (ii) to give written assurances satisfactory to the
Company stating that the Grantee is acquiring Stock subject to the Award for the
Grantee’s own account and not with any present intention of selling or otherwise
distributing the Stock. The foregoing requirements, and any assurances given
pursuant to such requirements, shall be inoperative if (A) the issuance of the
shares upon the exercise or acquisition of Stock under the Award has been
registered under a then currently effective registration statement under the
Securities Act, or (B) as to any particular requirement, a determination is made
by counsel for the Company that such requirement need not be met in the
circumstances under the then applicable securities laws. The Company may, upon
advice of counsel to the Company, place legends on stock certificates issued
under the Plan as such counsel deems necessary or appropriate in order to comply
with applicable securities laws, including, but not limited to, legends
restricting the transfer of the Stock.


8.13 Electronic Delivery. Any reference herein to a “written” agreement or
document shall include any agreement or document delivered electronically or
posted on the Company’s intranet.


8.14 Deferrals. To the extent permitted by applicable law, the Committee, in its
sole discretion, may determine that the delivery of Stock or the payment of
cash, upon the exercise, vesting, or settlement of all or a portion of any Award
may be deferred and may also establish programs and procedures for deferral
elections to be made by Grantees. Deferrals by Grantees will be made in
accordance with Section 409A of the Code. Consistent with Section 409A of the
Code, the Committee may provide for distributions while a Grantee is still
providing services to the Company, Subsidiary or, Affiliate as an employee or
independent contractor.


8.15 Compliance with Section 409A of the Code. To the extent that the Committee
determines that any Award granted under the Plan is subject to Section 409A of
the Code, the Award Agreement evidencing such Award shall incorporate the terms
and conditions necessary to avoid the consequences specified in
Section 409A(a)(1) of the Code. To the extent applicable, the Plan and Award
Agreements shall be interpreted in accordance with Section 409A of the Code and
other interpretive guidance issued thereunder. Notwithstanding any provision of
the Plan to the contrary, in the event that the Committee determines that any
Award may be subject to Section 409A of the Code and related Department of
Treasury guidance, the Board may adopt such amendments to the Plan and the
applicable Award Agreement or adopt other policies and procedures (including
amendments, policies, and procedures with retroactive effect), or take any other
actions, that the Board determines are necessary or appropriate to (i) exempt
the Award from Section 409A of the Code and/or preserve the intended tax
treatment of the benefits provided with respect to the Award, or (ii) comply
with the requirements of Section 409A of the Code

10

--------------------------------------------------------------------------------




and other interpretive guidance issued thereunder. Notwithstanding anything to
the contrary in this Plan (and unless the Award Agreement specifically provides
otherwise), if the shares of Stock are publicly traded and a Grantee holding an
Award that constitutes “deferred compensation” under Section 409A of the Code is
a “specified employee” for purposes of Section 409A of the Code, no distribution
or payment of any amount shall be made upon a “separation from service” before a
date that is six (6) months following the date of such Grantee’s “separation
from service” (as defined in Section 409A of the Code without regard to
alternative definitions thereunder) or, if earlier, the date of the Grantee’s
death.


8.16 Governing Law. The Plan and all determinations made and actions taken
pursuant hereto shall be governed by the laws of the State of Maryland without
giving effect to the conflict of laws principles thereof.


In Witness Whereof, the Plan is hereby adopted by a duly authorized officer
of Alexandria Real Estate Equities, Inc. on this 29th day of May, 2014.


 
Alexandria Real Estate Equities, Inc.
 
 
 
 
 
 
 
By:
/s/ Dean A. Shigenaga
 
Name:
Dean A. Shigenaga
 
Title:
Chief Financial Officer






11